



    Exhibit 10.1
                                                
                                                
AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT
AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT Agreement, dated as of June 30,
2016 (this “Amendment No. 4”), is by and among Wells Fargo Bank, National
Association, in its capacity as agent pursuant to the Credit Agreement (as
hereinafter defined) acting for and on behalf of the parties thereto as lenders
(in such capacity, “Agent”), the parties to the Credit Agreement as lenders
(individually, each a “Lender” and collectively, “Lenders”), Hamilton Beach
Brands, Inc., formerly known as Hamilton Beach/Proctor-Silex Inc., a Delaware
corporation (“Parent”), Weston Brands, LLC, an Ohio limited liability company,
(“Weston” and together with Parent, each individually, a “US Borrower” and,
collectively, “US Borrowers”) and Hamilton Beach Brands Canada, Inc., formerly
known as Proctor-Silex Canada Inc., an Ontario corporation (“Hamilton Brands
Canada” or “Canadian Borrower”, and together with US Borrowers, each
individually a “Borrower” and collectively, “Borrowers”).
W I T N E S S E T H :
WHEREAS, Agent, Lenders and Borrowers have entered into financing arrangements
pursuant to which Lenders (or Agent on behalf of Lenders) have made and may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Amended and Restated Credit Agreement, dated as of May 31,
2012, by and among Agent, Lenders and Borrowers, as amended by Amendment No. 1
to Amended and Restated Credit Agreement, dated July 29, 2014, Amendment No. 2
to Amended and Restated Credit Agreement, dated November 20, 2014 and Amendment
No. 3 to Amended and Restated Credit Agreement, dated December 23, 2015 (as the
same now exists and is amended and supplemented pursuant hereto and may
hereafter be further amended, modified, supplemented, extended, renewed,
restated or replaced, the “Credit Agreement”) and the other Loan Documents;
WHEREAS, Borrowers desire to amend certain provisions of the Credit Agreement as
set forth herein, and Agent and Lenders are willing to agree to such amendments
on the terms and subject to the conditions set forth herein;
WHEREAS, by this Amendment No. 4, Agent, Lenders and Borrowers desire and intend
to evidence such amendments;
NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Definitions.


(a)Additional Definition. As used herein or in the Credit Agreement or any of
the other Loan Documents, the term “Amendment No. 4” shall mean Amendment No. 4
to Amended and Restated Credit Agreement, dated as of June 30, 2016, by and
among Agent, Lenders and Borrowers, as the same now exists or may hereafter be
amended, modified,


1

--------------------------------------------------------------------------------





supplemented, extended, renewed, restated or replaced, and the Credit Agreement
and the other Loan Documents shall be deemed and are hereby amended to include,
in addition and not in limitation, such definition.


(b)Amendments to Definitions.


(i)The definition of “Applicable Margin” set forth in the Credit Agreement is
hereby deleted in its entirety and replaced with the following:


“ ‘Applicable Margin’ means, as of any date of determination and with respect to
each Type of Loan, as applicable,
(a) except as set forth in clause (b) of this definition, the applicable margin
set forth in the following table that corresponds to the Average Excess
Availability for the most recently completed fiscal quarter:
Level
Average Excess Availability
Applicable Margin Relative to Base Rate Loans (the “Base Rate Margin”)
Applicable Margin Relative to LIBOR Rate Loans, Bankers’ Acceptances and Letter
of Credit Fees (the “LIBOR Rate Margin”)
I
Greater than or equal to $35,000,000
0%
1.50%
II
Less than $35,000,000
0%
1.75%



and


2

--------------------------------------------------------------------------------





(b) at all times from and after the date that the then Eligible Trademarks
Amount is below $15,000,000, the applicable margin set forth in the following
table that corresponds to the Average Excess Availability for the most recently
completed fiscal quarter:
Level
Average Excess Availability
Applicable Margin Relative to Base Rate Loans (the “Base Rate Margin”)
Applicable Margin Relative to LIBOR Rate Loans, Bankers’ Acceptances and Letter
of Credit Fees (the “LIBOR Rate Margin”)
I
Greater than or equal to $40,000,000
0%
1.25%
II
Less than $40,000,000 and greater than or equal to $20,000,000
0%
1.50%
III
Less than $20,000,000
0%
1.75%”



(ii)The definition of “Adjusted Non-Seasonal Rate” set forth in the Credit
Agreement is hereby deleted in its entirety and replaced with the following:


“ ‘Adjusted Non-Seasonal Rate’ means, on any date of determination during the
period January 1 through and including July 31 of each calendar year, a
percentage equal to the lesser of (i) sixty-five (65%) percent and (ii) the
percentage, which when multiplied by Eligible Inventory of the Borrowers, would
yield an amount equal to the product of eighty-five (85%) percent multiplied by
the Net Orderly Liquidation Value of the finished goods Inventory of Borrowers.”
(iii)The definition of “Bank Product Provider” set forth in the Credit Agreement
is hereby deleted in its entirety and replaced with the following:


“ ‘Bank Product Provider’ means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider;
provided, that other than with respect to Wells Fargo or its Affiliates, no such
Person shall constitute a Bank Product Provider with respect to a Bank Product


3

--------------------------------------------------------------------------------





unless and until Agent shall have received a Bank Product Provider Agreement
from such Person and with respect to the applicable Bank Product within 10 (ten)
days after either the date of this Agreement or the provision of such


4

--------------------------------------------------------------------------------





Bank Product (as applicable) to any Borrower or its Subsidiaries; provided
further, that if, at any time, a Lender ceases to be a Lender under the
Agreement, then, from and after the date on which it ceases to be a Lender
thereunder, neither it nor any of its Affiliates shall constitute Bank Product
Providers and the obligations with respect to Bank Products provided by such
former Lender or any of its Affiliates shall no longer constitute Bank Product
Obligations.”
(iv)The definition of “Bank Product Provider Agreement” set forth in the Credit
Agreement is hereby deleted in its entirety and replaced with the following:


“ ‘Bank Product Provider Agreement’ means an agreement in substantially the form
attached hereto as Exhibit B-2 to the Agreement, in form and substance
reasonably satisfactory to Agent, duly executed by the applicable Bank Product
Provider, Borrower, and Agent.”
(v)The definition of “Eligible Trademarks Amount” set forth in the Credit
Agreement is hereby deleted in its entirety and replaced with the following:


“ ‘Eligible Trademarks Amount’ means an amount equal to the lesser of (a)
twenty-five (25%) percent of the most recent appraised fair market value of the
Eligible Trademarks based on a written appraisal and performed by an appraiser
reasonably acceptable to Agent and reviewed and accepted by Agent and (b)
$27,000,000, which amount will amortize on a monthly basis by an amount equal to
such Eligible Trademarks Amount divided by sixty, commencing on July 1, 2016 and
on the first (1st) day of each month thereafter. Within eighteen (18) months
after the date of Amendment No. 4, upon request from US Borrowers to Agent, US
Borrower shall have a one-time option to increase the Eligible Trademarks Amount
to an amount equal to the lesser of (a) twenty-five (25%) percent of the most
recent appraised fair market value of the Eligible Trademarks based on a written
appraisal conducted after the date of Amendment No. 4 and performed by an
appraiser reasonably acceptable to Agent and reviewed and accepted by Agent and
(b) $30,000,000 (the “Eligible Trademarks Amount Re-Load”), which amount will
amortize on a monthly basis by an amount equal to such Eligible Trademarks
Amount divided by sixty, commencing on the first day of the first full month
after the date of the Eligible Trademarks Amount Re-Load and on the first (1st)
day of each month thereafter; provided, that, (i) on the date of the Eligible
Trademarks Amount Re-Load and after giving effect thereto, no Default or Event
of Default exists or has occurred and is continuing, (ii) Agent shall have
received an updated written appraisal of the Eligible Trademarks conducted after
the date of Amendment No. 4 reasonably satisfactory to Agent and performed by an
appraiser reasonably acceptable to Agent and reviewed and accepted by Agent,
(iii) on the date of the Eligible Trademarks Amount Re-Load and after giving
effect thereto, Excess Availability shall be not less than $25,000,000, (iv)
Excess Availability for each of thirty (30) consecutive days prior to the date
of the Eligible Trademarks Amount Re-Load shall have been not less than
$25,000,000 and (v) Borrowers shall pay to Agent, for the account of Lenders on
a pro-rata basis based on


5

--------------------------------------------------------------------------------





the total Commitments, or Agent, at its option, may charge the loan account of
Borrowers maintained by Agent, a fee in the amount of $20,000, which fee is
fully earned and payable on the date of the Eligible Trademarks Amount Re-Load
and will constitute part of the Obligations.”
(vi)The definition of “Maturity Date” set forth in the Credit Agreement is
hereby deleted in its entirety and replaced with the following:


“ ‘Maturity Date’ means June 30, 2021.”
(c)Interpretation. For purposes of this Amendment No. 4, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Credit Agreement as amended by this Amendment No. 4.


2.LIBOR Election. Section 2.12(b)(iii) of the Credit Agreement is hereby deleted
in its entirety and replaced with the following:


“(iii) Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than ten (10) LIBOR Rate Loans in effect at any given time.
Borrowers only may exercise the LIBOR Option for proposed LIBOR Rate Loans of at
least $500,000.”
3.Collateral Reporting/Borrowing Base Delivery Frequency. Schedule 5.2 to the
Credit Agreement is hereby amended by deleting the reference therein to “(no
later than the fifteenth (15th) day of each month)” and replacing it with “(no
later than the twentieth (20th) day of each month)”.


4.Amendment Fee. In consideration of the amendments set forth herein, Borrowers
shall pay to Agent, for the account of Lenders, or Agent, at its option, may
charge the loan account of Borrowers maintained by Agent, an amendment fee in
the amount of $145,000, which fee is fully earned and payable on the date of
this Amendment No. 4 and shall constitute part of the Obligations.


5.Representations and Warranties. Borrowers, jointly and severally, represent
and warrant with and to Agent and Lenders as follows, which representations and
warranties shall survive the execution and delivery hereof, the truth and
accuracy of, or compliance with each, together with the representations,
warranties and covenants in the other Loan Documents, being a continuing
condition of the making of Loans and providing Letters of Credit to Borrowers:


(a)no Default or Event of Default exists or has occurred and is continuing as of
the date of this Amendment No. 4;


(b)this Amendment No. 4 and each other agreement to be executed and delivered by
Borrowers in connection herewith (together with this Amendment No. 4, the
“Amendment Documents”) has been duly authorized, executed and delivered by all
necessary corporate or organizational action on the part of each Borrower which
is a party and is in full force and effect as of the date hereof, as the case
may be, and the agreements and obligations of each of the Borrowers, as the case
may be, contained herein and therein constitute legal, valid and binding
obligations of each of the Borrowers, enforceable against them in accordance
with their terms, except as enforceability


6

--------------------------------------------------------------------------------





is limited by equitable principals or by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights generally;


(c)the execution, delivery and performance of this Amendment No. 4 and the other
Amendment Documents (i) are all within each Borrower’s corporate powers and (ii)
are not in contravention of law or the terms of any Borrower’s certificate of
incorporation, bylaws, or other organizational documentation, or any material
indenture, agreement or undertaking to which any Borrower is a party or by which
any Borrower or its property are bound which such contravention could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect; and


(d)all of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents, each as amended hereby, are true and correct in
all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.


6.Conditions Precedent. The amendments contained herein shall only be effective
upon the satisfaction of each of the following conditions precedent in a manner
reasonably satisfactory to Agent:


(a)Agent shall have received counterparts of this Amendment No. 4, duly
authorized, executed and delivered by Borrowers;


(b)    Agent shall have received the consent or authorization from such Lenders
as are required for the amendments provided for herein to execute this Amendment
No. 4 on behalf of the Lenders;


(c)As of the date of this Amendment No. 4, and after giving effect thereto,
Excess Availability shall be not less than $30,000,000;


(d)Agent shall have received a true and correct copy of each consent, waiver or
approval (if any) to or of this Amendment No. 4, which any Borrower is required
to obtain from any other Person, and such consent, approval or waiver (if any)
shall be in form and substance reasonably satisfactory to Agent; and


(e)No Default or Event of Default shall exist or have occurred and be
continuing.


7.Effect of this Amendment. Except as expressly set forth herein, no other
amendments, changes or modifications to the Loan Documents are intended or
implied, and in all other respects the Loan Documents are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof and Borrowers shall not be entitled to any other or further amendment by
virtue of the provisions of this Amendment No. 4 or with respect to the subject
matter of this Amendment No. 4. To the extent of conflict between the terms of
this Amendment No. 4 and the other Loan Documents, the terms of this Amendment
No. 4 shall control. The Credit Agreement and this Amendment No. 4 shall be read
and construed as one agreement.






7

--------------------------------------------------------------------------------





8.Governing Law. The validity, interpretation and enforcement of this Amendment
No. 4 and any dispute arising out of the relationship between the parties hereto
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.


9.Binding Effect. This Amendment No. 4 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.


10.Further Assurances. Borrowers shall execute and deliver such additional
documents and take such additional action as may be reasonably requested by
Agent to effectuate the provisions and purposes of this Amendment No. 4.


11.Entire Agreement. This Amendment No. 4 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.


12.Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 4.


13.Counterparts. This Amendment No. 4 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 4 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 4. Any party delivering an executed
counterpart of this Amendment No. 4 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 4, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 4.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




    


8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.
 
US BORROWERS
HAMILTON BEACH BRANDS, INC.


By: /s/ James H. Taylor                                        


Title: Vice President and Chief Financial Officer


WESTON BRANDS, LLC


By: /s/ James H. Taylor                                        


Title: Treasurer                                                     


CANADIAN BORROWER


HAMILTON BEACH BRANDS CANADA, INC.


By: /s/ James H. Taylor                                        


Title: Vice President and Chief Financial Officer





AGENT AND LENDERS


WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent and a Lender
By: /s/ Sangh H. Kim         


Title: Authorized Signatory
                


WELLS FARGO CAPITAL FINANCE
CORPORATION CANADA, as a Lender
By: /s/ Raymond Eghobamien    
Title: Vice President
                


9

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender
By: /s/ Kenneth B. Butler                 
Title: Senior Vice President    
                
KEYBANK, NATIONAL ASSOCIATION, as a Lender
By:  /s/ Nadine M. Eames        
Title: Vice President
                    








10